OFFICE            OF

                      THE ATTORNEY                      GENE

PRICEDANIEL
ATTORNEY GENERAL                    OctobeP   24, 1947

         Hon. Russell Graham            Oplnioa Ho. v-413
         County Attorney
         Kinbls Countf                  He:   Const~ltutionalltyof Sec-
         Junction, Texas                      tlon'~51,9. B. 172,~50th
                                              Legislature,relative to.
                                              reckless drlvlng of motor
                                              vehicles.
         Dear Sir:
                   You request frOm this Departmenta ruling oh
         the constltutionality~of Section 51, Article V of Senate
         Bill 172, 50th,Legislatwe, the Act Regulating Traffic
         on Blghways.
                        Se&Ion 51, Article    v   or   the Act   IS   as   r01-
         1ovs:             ~~,

                        “Every person who drlves any vehicle
                   in willful or wanton disregard or the rightp
                   or aarety or others OF without due caution
                   or clrcrrmspection,and at a speed or la a
                   manner so as to endanger OP be likely to en-
                   danger a p&son or property shall be guilty
                   0r reckless driving."

                   Seation 143 of Article XVI of the Act makes It
         a misdemeanor for any person to violate any of the pro-
         visions of-the Act unless such violation is by the Act
         or other laws of the State declared to be ~a felony.
                   In our Opinion Ho. V-202 this Department con-
         aLdered Senate,BillHo.'172 and House Bill Ho,.140, the
         companlo~ Bill, and In the course of the opinion we made
         general suggestions Involving the question of '&oustitu-
         tlonallty of 81-e of the sections of the Act, anioag them
         being Section 54 vhich read as follovs:
                        '%very person who delves any vehicle
                   In willful or,wanton disregard for the safe-
                   ty of per&ma or property is allty of reck-
                   less drlvink.".
Hon. Russell Graham - Page 2                       v-413



          In our Opinion V-202, after having called at-
tention to the p~ovlaions of~~ArtlcltI, Section 10 of
our Constitutiongiving an accused . . . the right to
demand th$ nature and cause of the accusation against
him . . . and the provisions of Arttcle 6, V.P.C., ve
said:
          "The well recognized rule for construing
     a penal statute la, that if the statute Is so
     IndefInItelydrawn, OP if It Is of such doubt*
     ful constructionthat It cannot be understood,
     either from the language in which It Is ex-
     pressed or from some~wrlttenlaw of the State,
     It Is Invalid and void. Rx Parte Meadows, 109
     S.W. (26) 1061 (Tex.,Crlm.App. 1937)."
                         I
          We then speciflcally~calledattention to Sec-
tion 54 (above quoted), and concluded by saying:
         "Based upon the above quoted authorities,
    we question the validity of the above men-
    tioned sections from:the standpoint of being
    derinite. In the ltght of existing decisions
    on the subject,It is our opinion that auoh
    sections should be made more definite and spe-
    cific, and thereby ellmlnate the element of
    chance as to their constitutionality. By mak-
    ing such sections more definite and specific
    the Legislaturewill insure the constitution-
    ality or same."
          The Legislature,after receiving our opinion
(v-202), changed Section 54 to Section 51 and added   per-
tinent features which It othervise did not contain.
          As Section 51, Article V of the Act now stands
we are unwilling to hold, in the light of the preceding
decisions by our Court of Crlmlnal Appeals and our Su-
preme Court, that the section la unconstitutional.

                    SUMMARY

          Sec. 51, Art. V., s. B. 172, Acts 50th
     Leg:, 1947, which is the~%ecklesb~driving"
     provision of the Act Regulating Traffic on
                 -,


Hon. Russell Graham - Page 3                        v-413



        Highways, 1s sufflcieiitly
                                 definite to meet
        constltutionalstandardsand is valid.
                                Yours very truly
                           ATTORNEY GENERAL OF TRXAS


                           BY
                                          Ocle 3*&r
                                           Assistant


                           BY   --==?----o
                                  Charles D. Mathews
                                           Assistant
0s:cDM:jt

                           APPROVED: